DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Anderson on 7/28/2022.

The application has been amended as follows: 

17.  (Currently amended)  The non-transitory machine-readable medium of claim 16, wherein the first group of IoT devices comprises a drone comprising a video camera to capture images that include the object.



Allowable Subject Matter
Claims 1-20 are allowed.
Referring to independent claims 1, 10 and 16, the prior art of record fails to anticipate or render obvious the combined elements/steps of determining a first point of view of audience members of an event and generating an augmented reality content using the first portion of the first group of video content streams, providing the first augmented reality content and providing instructions to a first group of IoT devices to obtain information regarding an object, in accordance with a portion of the plurality of audience members having the first point of view directed at the object the portion exceeding a predetermined threshold, wherein at least one of the first group of IoT devices is positioned, according to the instructions, to capture a close-up image of the object, obtaining a second group of video content streams from the first group of IoT devices, aggregating the first and second group of video content streams, generating a first augmented reality content from the first aggregated video content according to the first point of view, the control information, or a combination thereof and providing the first augmented reality content to a communication device for display at the communication device, as recited in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 1, 2022